Exhibit 10.1

RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Restated Executive Employment Agreement (this “Agreement”), dated as of
May 24, 2006, is made by and between Remy International, Inc., a Delaware
corporation, having its principal offices at 2902 Enterprise Drive, Anderson,
Indiana 46013 (the “Company”), and John H. Weber (the “Executive”).

Recitals

The Company desires to employ the Executive and the Executive desires to be
employed by the Company upon the terms and conditions set forth herein.

Agreement

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and intending to be legally bound hereby, the Company and the
Executive hereby agree as follows:

1. Definitions.

1.1. “Board” means the Board of Directors of the Company.

1.2. “Cause” means (a) the Executive engages in gross misconduct or gross
negligence in the performance of the Executive’s duties for the Company or any
of its subsidiaries, (b) the Executive embezzles assets of the Company or any of
its subsidiaries, (c) the Executive is convicted (including a plea of guilty or
nolo contendere) of a felony involving moral turpitude, (d) the Executive’s
breach of any restrictive covenant set forth in Section 8 of this Agreement, or
(e) the Executive’s willful and material failure to follow the lawful and
reasonable instructions of the Board, which, in each such case (except with
regard to (c), is not cured within a reasonable period of time after receipt of
notice.

1.3. “Corporate Transaction” means the direct or indirect sale or other
disposition for value (to an entity or person unrelated or unaffiliated with the
Company or Citicorp Venture Capital Equity Partners, L.P. (“Citicorp”)) of the
equity interests in the Company or the assets of the Company.

1.4. “Disability” means the Executive’s inability to render, for a period of 180
consecutive days, services hereunder by reason of mental or physical disease or
disability, as determined by the written medical opinion of an independent
medical physician mutually acceptable to the Executive and the Company.

1.5. “Good Reason” means and will be deemed to exist if, without the Executive’s
consent, (a) the Executive suffers a material diminution in the Executive’s
duties, responsibilities or effective authority or any adverse changes in the
Executive’s titles or positions, (b) the Executive suffers a reduction of “Base
Salary” or target bonus opportunity as set forth below; or (c) the Company fails
to pay any earned compensation or to provide for the Executive’s vested benefits
when due and payable and which, in each such case, is not cured within a
reasonable period of time after receipt of notice.



--------------------------------------------------------------------------------

1.6. “Net Proceeds” means the fair value of the aggregate and cumulative
consideration received, less the aggregate of any transaction costs of any kind
borne directly or indirectly by the Company or the equity interest holders of
the Company, and actually paid or distributed to the equity interest holders of
the Company in connection with any Corporate Transaction.

2. Employment. Subject to the terms and provisions set forth in this Agreement
and specifically as provided in Section 4.1, the Company hereby agrees that the
Executive shall be employed as the chief executive officer of the Company and
shall be a member of the Board, and the Executive hereby accepts such
employment.

3. At-will Employment. The Executive’s employment under this Agreement shall be
at-will.

4. Positions, Responsibilities and Duties.

4.1. Positions. During the period of the Executive’s employment with the Company
(the “Employment Period”), the Executive shall be employed and serve as the
chief executive officer of the Company and as a member of the Board. In such
positions, the Executive shall have the duties, responsibilities and authority
normally associated with the office and position of chief executive officer and
member of the Board of a privately-held corporation. The Executive shall report
to the Board. All other employees of the Company shall report to the Executive
and/or his designees.

4.2. Duties. During the Employment Period, the Executive shall have complete
responsibility for and authority over all day-to-day operations of the Company.
Additionally, during the Employment Period, the Executive shall devote
substantially all of his business time, during normal business hours, to the
business and affairs of the Company and the Executive shall use his reasonable
best efforts to perform faithfully and efficiently the duties and
responsibilities contemplated by this Agreement; provided, however, that the
Executive shall be allowed, to the extent such activities do not substantially
interfere with the performance by the Executive of his duties and
responsibilities hereunder, to manage the Executive’s personal, financial and
legal affairs. Notwithstanding the foregoing, the Executive shall be permitted
(a) to continue to serve as a member of the Duke Pratt School Board of Visitors
and (b) to the extent that the Board gives its advance written consent and that
such activities do not substantially interfere with the performance by the
Executive of his duties and responsibilities hereunder, to serve on corporate,
civic or charitable boards or committees.

5. Compensation and Other Benefits.

5.1. Base Salary. During the Employment Period, the Executive shall receive a
base salary payable in accordance with the Company’s normal payroll practices of
$700,000 per year, which the Board may, in its sole discretion, review and may,
in its sole discretion, increase (but not decrease) (“Base Salary”).

 

2



--------------------------------------------------------------------------------

5.2. Annual Incentive Bonus. In respect of each calendar year during the
Employment Period, beginning in calendar year 2006, the Executive shall be
eligible to receive an annual target incentive bonus of $700,000 (the “Incentive
Bonus”), based upon the attainment of certain objectives, which shall be
established by the Executive and the Board. Any payments made under this
Section 5.2, shall be paid within 2 and 1/2 months of the end of the year in
which such payment is no longer subject to a substantial risk of forfeiture.

5.3. Success Payment. Upon the occurrence of a Corporate Transaction, the
Executive will be entitled, provided that the Executive is currently employed by
the Company on the date of such occurrence (unless otherwise provided under
Section 6), to receive from the Company, as additional compensation, a
transaction success payment (the “Success Payment”), as follows:

5.3.1. Up to an amount equal to the first $4,000,000 of total Net Proceeds from
all such transactions in the aggregate; plus

5.3.2. An amount (not to exceed $1,000,000) equal to the Net Proceeds, if any,
in excess of $8,000,000 up to, but not exceeding $9,000,000 of such Net
Proceeds; and

5.3.3. An amount equal to 5% of total Net Proceeds in excess of $9,000,000 from
all such transactions in the aggregate.

The Success Payment will be in the same form of consideration as is received by
the Company’s equity holders (provided that the Company, in its sole discretion,
may determine that all or any portion of the Success Payment will be paid in
cash) and will be payable to the Executive by the Company on or about the time
or times such Net Proceeds are actually distributed or paid to the Company’s
equity interest holders. Any payments made under this Section 5.3 shall be paid
within 2 and 1/2 months of the end of the year in which such payment is no
longer subject to a substantial risk of forfeiture.

5.4. Supplemental Executive Retirement Plan. During the Employment Period, the
Executive shall be eligible participate in the Company’s Supplemental Executive
Retirement Plan as maintained by the Company from time to time (the “SERP”), at
the benefit level as provided in Schedule A of the SERP.

5.5. Benefit Plans. During the Employment Period, the Executive shall be
eligible to participate in all pension, 401(k) and other employee pension
benefit plans, policies and programs (the “Retirement Plans”) maintained by the
Company from time to time for the benefit of senior executive officers. During
the Employment Period, the Executive, the Executive’s spouse, if any, and his
eligible dependents, if any, shall be eligible to participate in and be covered
on the same basis as other senior executive officers of the Company under all
the welfare benefit plans, policies and/or programs maintained by the Company
from time to time including, without limitation, all medical, hospitalization,
dental, disability, life, accidental death and dismemberment and travel accident
insurance plans, policies and/or programs (the “Welfare Benefit Plans”). The
Welfare Plans and the Retirement Plans are sometimes referred to collectively
herein as the “Benefit Plans.”

 

3



--------------------------------------------------------------------------------

5.6. Relocation. The Executive will receive reimbursement of all typical and
reasonable moving expenses incurred with respect to the Executive’s relocation
from Arizona to Indiana. The Executive will also receive reimbursement of the
full cost of any real estate commission paid by the Executive on the sale of the
Executive’s Arizona home, provided that at the closing of any such sale, the
Executive is then still an employee of the Company.

5.7. Expense Reimbursement. During and in respect of the Employment Period, the
Executive shall be entitled to receive reimbursement for expenses incurred by
the Executive in performing his duties and responsibilities hereunder in
accordance with the Company’s policy for senior executives of the Company.

6. Termination. Upon the occurrence of any termination of the Executive’s
employment as chief executive officer, the Executive shall and shall be deemed
to immediately resign from any membership on the Board and from any committees
thereof (and the Executive shall promptly tender to the Board a written
resignation letter effecting the foregoing).

6.1. Termination Due to Death. In the event of the Executive’s death, the
Company will terminate the Executive’s employment hereunder and the Executive’s
estate or his legal representative, as the case may be, shall be entitled to:
(a) any Base Salary earned but unpaid as of the date of death; (b) a pro-rata
payment, for the year of termination equal to the Incentive Bonus that would
have been earned for such year (determined at the end of the fiscal year in
which such termination occurs) multiplied by a fraction, the numerator of which
is the number of days transpired in the calendar year up to and including the
date on which the Executive is terminated by the Company due to death, and the
denominator of which is 365, such payment shall be made at the time when bonus
payments are paid to other senior executives in accordance with the Company’s
normal payroll procedures; and (c) any other payments and/or benefits which the
Executive or the Executive’s legal representative is entitled to receive under
any of the Benefit Plans, the SERP or otherwise in accordance with the terms of
such plan or arrangement.

6.2. Termination Due to the Executive’s Disability. The Company may terminate
the Executive’s employment hereunder due to Disability in accordance with this
Section. Notwithstanding the foregoing, if, in the good faith determination of
the Board, the Executive is suffering from a mental or physical disease or
disability that impacts the performance of his duties in any material respect,
the Company may suspend the Executive for a period of up to 180 days during the
Employment Period (provided that such suspension shall not constitute Good
Reason under Section 1.5 and provided further that during such suspension, the
Executive shall (a) continue to receive his Base Salary in accordance with
Section 5.1 and (b) be eligible to receive the benefits he may be entitled to
under the Company’s short-term disability plan, if any). If the Board does not
re-instate the Executive to employment (under the terms and conditions of this
Agreement) by the end of such 180 day period or at any time prior to the end of
such period, in the Board’s sole discretion, the Company may (i) terminate the
Executive’s employment without Cause (as provided under Section 6.3) if the
Executive’s condition does not meet the definition of Disability at the time of
termination, or (ii) terminate the Executive’s employment due to Disability (as
provided under this Section) if the Executive’s condition does meet the
definition of Disability at the time of termination. In such latter event, the
Executive or his legal representative, as the case may be, shall be entitled to:
(a) any Base Salary earned but unpaid as of the date of the Executive’s
termination due to Disability; (b) a pro-rata payment, for the year of
termination equal to the Incentive Bonus that would have been earned for such
year (determined at the end of the fiscal year in which such termination occurs)

 

4



--------------------------------------------------------------------------------

multiplied by a fraction, the numerator of which is the number of days
transpired in the calendar year up to and including the date on which the
Executive is terminated by the Company due to Disability, and the denominator of
which is 365, such payment shall be made at the time when bonus payments are
paid to other senior executives in accordance with the Company’s normal payroll
procedures; and (c) any other payments and/or benefits which the Executive or
the Executive’s legal representative is entitled to receive under any of the
Benefit Plans, the SERP or otherwise in accordance with the terms of such plan
or arrangement.

6.3. Termination by the Company Without Cause or by the Executive for Good
Reason. The Company may terminate the Executive’s employment hereunder without
Cause. The Executive may terminate his employment hereunder with the Company for
Good Reason.

6.3.1. In either such event (unless the Executive has incurred a termination
under Section 6.1 or 6.2 above), the Executive shall be entitled to, upon
execution and effectiveness of a general release: (a) Base Salary earned but
unpaid as of the date of the Executive’s termination and (b) any other payments
and/or benefits which the Executive is entitled to receive under any of the
Benefit Plans, the SERP or otherwise in accordance with the terms of such plan
or arrangement. Additionally, the Executive will receive (i) Base Salary
continuation for eighteen months paid in equal monthly installments,
(ii) continuation of medical and dental benefits in effect as of the date of
termination of employment for a period of 18 months and (iii) payment of 150% of
the most recent Incentive Bonus actually paid to the Executive, payable in 18
monthly installments (collectively the “Severance Payment”). In order to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
under no circumstances may the time or schedule of any payment made, or benefit
provided, pursuant to this Section 6.3.1 be accelerated or subject to a further
deferral except as otherwise permitted or required pursuant to regulations or
other guidance issued pursuant to Section 409A of the Code. In addition,
Executive does not have any right to make any election regarding the time or
form of any payment due under this Section 6.3.1 or any other provision of this
Agreement

6.3.2. Notwithstanding the foregoing, if the Executive’s employment hereunder is
terminated by the Company without Cause or the Executive employment hereunder is
terminated by the Executive for Good Reason, within three months prior to the
signing of an agreement the consummation of which would result in a Corporate
Transaction, such transaction is actually consummated and such transaction would
have otherwise resulted in a Success Payment, then the Executive will receive
such Success Payment for that particular Corporate Transaction, as if the
Executive had not been terminated until the day immediately following such
transaction.

6.3.3. Notwithstanding the foregoing, the Executive will not be entitled to
receive any portion of the Severance Payment if the Executive’s total aggregate
Success Payment (including any portion of the Success Payment payable under
Section 6.3.2 above and determined without regard to clause (b) of the next
sentence), regardless of whether such Success Payment is received during or
after the Executive’s Period of Employment, equals or exceeds $12,000,000.
Additionally, if the Executive’s total aggregate Success Payment equals or
exceeds $12,000,000 and the Executive has already received all or a portion of
such Severance Payment, then, either (a) the Executive will repay to the Company
the total amount of such Severance Payment received or (b) the Company will
deduct the total amount of such Severance Payment received from the Success
Payment.

 

5



--------------------------------------------------------------------------------

6.4. Termination by the Company For Cause or Termination by the Executive
Without Good Reason. The Executive shall have the right to terminate his
employment hereunder without Good Reason or without any reason at all. The
Company may terminate the Executive’s employment hereunder for Cause. In either
such event, the Executive shall be entitled to: (a) any Base Salary earned but
unpaid through the date of such termination; (b) any other accrued and vested
payments and/or benefits which the Executive is entitled to receive under any of
the Benefit Plans and, if applicable, the SERP.

6.5. Certain Other Payments.

6.5.1. In the event that (i) the Executive becomes entitled to Severance
Payments, Success Payments and/or any other payments or benefits in connection
with a Corporate Transaction (collectively, the “Total Payments”) which
constitute an “excess parachute payment” as defined in Section 280G(b) of the
Code, and (ii) the Executive would be subject to an excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then the Executive may submit all
or any portion of the Total Payments to a shareholder vote for purposes of
satisfying Section 280G(b)(5) of the Code (a “Shareholder Vote”).

6.5.2. To the extent that the Executive does not so submit any portion of the
Total Payments to a Shareholder Vote and, if any such portion of the Total
Payments would subject Executive to the Excise Tax, then, such non-submitted
portion of the Total Payments and benefits will be reduced to the extent
necessary to eliminate the imposition of the Excise Tax.

7. Successors.

7.1. The Executive. This Agreement is personal to the Executive and, without the
prior express written consent of the Company, shall not be assignable by the
Executive, except that the Executive’s rights to receive any compensation or
benefits under this Agreement may be transferred or disposed of pursuant to
testamentary disposition, intestate succession or pursuant to a domestic
relations order. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s heirs, beneficiaries and/or legal representatives.

7.2. The Company. This Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns.

8. Restrictive Covenants.

8.1. Non-Solicitation. During the Period of Employment and for a period of
twelve months after any termination of employment hereunder for any reason, the
Executive will not, directly or indirectly, on the Executive’s behalf or on
behalf of any other person, firm, partnership, corporation or other entity,
(a) solicit, induce or attempt to solicit or induce any employee of the Company,
its parent or any of its subsidiaries to leave employment with the Company, its
parent or any of its subsidiaries or (b) hire any such employee (except for
general, non-targeted employment advertising efforts by any such person, firm,
partnership, corporation or other entity).

 

6



--------------------------------------------------------------------------------

8.2. Non-Competition. During the Period of Employment and for a period of twelve
months after any termination of employment hereunder for any reason, the
Executive will not directly or indirectly, engage in, represent in any way, be
connected with, become employed by or have any interest in any business or
activity which competes in any material manner in any location at which the
material businesses of the Company, its parent or any of its subsidiaries are
conducted at the time of such termination.

8.3. Confidentiality. During the Period of Employment or at any time thereafter,
the Executive will not, without the prior express written consent of the
Company, directly or indirectly divulge, disclose or make available or
accessible any confidential matters or proprietary information of the Company,
its parent and/or its subsidiaries known to the Executive which are not
otherwise in the public domain to any person, firm, partnership, corporation,
trust or any other entity or third party (other than when the Executive is
required to do so by a lawful order of (a) a court of competent jurisdiction,
(b) any governmental authority or agency, or (c) any recognized subpoena power).

8.4. Injunctive Relief. The Executive acknowledges and agrees that the Company
will have no adequate remedy at law, and would be irreparably harmed, if the
Executive breaches or threatens to breach any of the provisions of this
Section 8 of this Agreement. The Executive agrees that the Company shall be
entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of this Section 8, and to specific performance of each of the
terms of such Section in addition to any other legal or equitable remedies that
the Company may have. The Executive further agrees that he shall not, in any
equity proceeding relating to the enforcement of the terms of this Section 8,
raise the defense that the Company has an adequate remedy at law.

8.5. Special Severability. The terms and provisions of this Section 8 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 8 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 8 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

9. Miscellaneous.

9.1. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applied without reference to
principles of conflict of laws.

9.2. Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

7



--------------------------------------------------------------------------------

9.3. Legal Fees. The Executive shall be paid or reimbursed for all reasonable
attorney fees incurred by the Executive in connection with the review,
preparation and negotiation of this Agreement and the binding Offer Letter
between the Executive and Citibank, dated as of January 23, 2006 (the “Offer
Letter”).

9.4. Indemnification. The Company agrees that if the Executive is made a party
or is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director or officer of the Company and/or any
affiliate, whether or not the basis of such Proceeding is alleged action in an
official capacity as a director, officer, employee or agent while serving as a
director, officer, employee or agent, he shall be indemnified and held harmless
by the Company (unless the Executive’s actions or omissions constitute gross
negligence or willful misconduct) to the fullest extent authorized by Delaware
law, as the same exists or may hereafter be amended, against all costs and
expenses incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if the Executive has
ceased to be an officer, director or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators.

9.5. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

To the Company:   Chairman of the Board   Remy International Inc.   2902
Enterprise Drive   Anderson, Indiana 46013 With a copy to Company’s counsel at:
  Stephen W. Skonieczny, Esq.   Dechert LLP   30 Rockefeller Plaza   New York,
New York 10112 To the Executive:   John H. Weber   5112 Rockridge Road  
Phoenix, AZ 85018

or to such other address as any party shall have furnished to the others in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

8



--------------------------------------------------------------------------------

9.6. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same
required to be withheld pursuant to any applicable law or regulation.

9.7. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

9.8. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

9.9. Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original instrument, but all of which together
shall constitute but one and the same Agreement.

9.10. Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto. Additionally, this
Agreement supersedes the Offer Letter.

9.11. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment under this
Agreement for any reason to the extent necessary to the intended provision of
such rights and the intended performance of such obligations.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

 

Remy International Inc.

/s/ Harold K. Sperlich

By: Harold K. Sperlich

/s/ John H. Weber

John H. Weber

 

9